Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The complaint in this case contains two counts—one upon an account stated, and the other upon a contract for services. The answer denies in part the allegations of the complaint, and, as originally filed, set up a mass of affirmative matter in defense of the action. The plaintiff demurred to this matter, and also moved to strike out, and the Court sustained both the demurrer and the motion. The action of the Court in that respect is assigned as error.
,In drawing the answer but little attention has been paid to the rules of pleading, and some parts of it are involved in hopeless and inextricable confusion. The averments run into each other in such a, manner as almost to defy the possibility of separation, and are quite incapable of being reduced to anything like the proper legal precision. Some of the defenses are badly pleaded, for the reason that professing to- answer the whole complaint, they can only'be regarded as applicable to the second count. The injuries resulting from the conduct of the plaintiff in his capacity of agent are of that character; and it is a settled rule of pleading, that a plea must answer all that it professes to answer. There is as much-reason for the enforcement of this rule under our system as at common law, and the Courts of New York have always acted upon it under the code of procedure of that State. This objection does not extend, however, to certain demands relied upon by way of set-off, and as to these demands we think the action of the Court cannot be sustained. They are pleaded in a very informal and inartificial manner; but the facts showing that they constitute legal and *465valid claims against the plaintiff arc sufficiently stated. So far as these claims can be supported by proof, the defendants are entitled to the benefit of them, and that they may not be deprived of any right which they possess, the judgment must be reversed. We do not propose to investigate the merits of each of the several demands relied upon by the defendants ; it is enough for us that as to some of them the defendants are entitled to a hearing.
Judgment reversed, and cause remanded for a new trial.